—Judgment, Supreme Court, New York County (Howard Bell, J., at hearing; Ronald A. Zweibel, J., at trial and sentence), rendered on March 19, 1992, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to 3 to 6 years, unanimously affirmed.
Miranda warnings (Miranda v Arizona, 384 US 436) were not required prior to the officer’s inquiry regarding the ownership of the vehicle, since the question posed was not an interrogation aimed at eliciting an incriminating statement, but rather was for "housekeeping” purposes to determine the *664appropriate disposition of the vehicle (see, People v Johnson, 86 AD2d 165, affd 59 NY2d 1014). Concur—Sullivan, J. P., Carro, Wallach, Rubin and Williams, JJ.